         Case 1:17-cv-01789-DLC Document 497 Filed 10/13/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



 SECURITIES AND EXCHANGE
 COMMISSION,

                               Plaintiff,

                       v.                               CASE NO. 17-CV-1789 (DLC)

 LEK SECURITIES CORPORATION,
 SAMUEL LEK,
 VALI MANAGEMENT PARTNERS dba
   AVALON FA LTD,
 NATHAN FAYYER, and
 SERGEY PUSTELNIK a/k/a
   SERGE PUSTELNIK,

                               Defendants.


   PLAINTIFF’S NOTICE OF FILING DEFENDANT FAYYER’S 2014 TESTIMONY
       REGARDING LAYERING/SPOOFING AND THE SEC’S SUBPOENA

       Pursuant to the Court’s Order at the October 11, 2018 pretrial conference, plaintiff

Securities and Exchange Commission (“SEC”) respectfully files the following excerpts of

defendant Fayyer’s investigative testimony relating to (1) “layering” and “spoofing,” and (2)

Fayyer’s search for documents in response to the SEC’s 2013 investigative subpoena. At the

conference, issues were raised over whether Fayyer was asked and whether he testified about

“layering” or “spoofing” in his testimony, and about Fayyer’s failure to produce documents

concerning layering or spoofing in response to SEC subpoenas or document requests.
           Case 1:17-cv-01789-DLC Document 497 Filed 10/13/19 Page 2 of 4



       1.       In Testimony, Neither Fayyer Nor His Counsel Mentioned or Referred to
                Any Agreement to Exclude Layering Emails from Documents to be Produced

       Attachment 1 contains excerpts from Fayyer’s January 30, 2014 testimony. During this

testimony, Fayyer referred to the search that he conducted in response to the SEC’s September

24, 2013 investigative subpoena. At no point during this testimony did either Fayyer or his

counsel, Thomas Sporkin, who was present, refer to any agreement between the SEC and Mr.

Sporkin, to narrow the terms of the SEC’s subpoena. On the contrary, Fayyer simply testified

that he searched for documents that “related to” or “pertinent to the subpoena.” Attachment 1, at

transcript page 11. When asked if his attorneys had provided assistance in conducting these

searches, Fayyer responded that he had looked for documents that “Mr. Sporkin advised me to

look for” and added “I tried to go by the specific sheet in the subpoena outlining the items and I

tried to be as close as possible to any pertinent information that was applicable to this matter.”

Id., at transcript pages 15-16. Neither Fayyer nor his attorney referred at this time, or any other,

to any narrowing of the specific terms in the subpoena.

       2. Fayyer Was Asked and Testified About Layering and Spoofing in His
          2014 Testimony

       Attachment 2 to this notice contains excerpts from Fayyer’s January 31, 2014

investigative testimony, during which Fayyer discussed “layering” and “spoofing” at length,

including:

            Using the terms interchangeably himself (transcript page 403)

            Describing his understanding of the term layering (transcript page 404)

            Admitting that concerns about whether Avalon’s traders were engaged in layering
             had been raised with him (transcript page 404)

            Stating that Avalon’s traders were not engaged in layering (transcript page 405)

            Describing conversations that he had with Sam Lek regarding regulators’ concerns
             about layering and spoofing (transcript pages 406-407)

                                                  2
           Case 1:17-cv-01789-DLC Document 497 Filed 10/13/19 Page 3 of 4



           Discussing Lek’s Q6 layering control and Avalon’s traders’ complaints about the
            control (transcript pages 409-416)

           Explaining a memo that Fayyer sent to Lek regarding its Q6 system (referred to as
            Exhibit 7 in the testimony and attached hereto as Attachment 3) in which Fayyer
            complains about the Q6 layering system, stating “while the current Q6 may prevent a
            layering-type strategy it also hiders other, legitimate trading strategies, such as ours”
            (Attachment 3 at SEC-LekSecurities-E-0228006).

       Page 38 of Attachment 2 is a portion of the word index for the transcript of Fayyer’s

January 31, 2014 testimony, indicating that – contrary to defense counsel’s repeated

representations at the October 11, 2019 conference – the term “layering” was used multiple times

during this testimony. Page 39 of Attachment 2 is, similarly, a portion of the word index

indicating that the term “spoofing” was used multiple times during this testimony.


Dated: October 13, 2019                                Respectfully submitted,

                                                       /s/ Olivia S. Choe
                                                       David J. Gottesman
                                                       Olivia S. Choe
                                                       Sarah S. Nilson
                                                       U.S. Securities and Exchange Commission
                                                       100 F Street N.E.
                                                       Washington, D.C. 20549
                                                       Tel.: (202) 551-4881 (Choe)
                                                       Fax: (202) 772-9292
                                                       Email: choeo@sec.gov

                                                       Counsel for Plaintiff




                                                  3
        Case 1:17-cv-01789-DLC Document 497 Filed 10/13/19 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 13, 2019, the foregoing document and all

attachments were filed on ECF and thereby served on all counsel of record.



                                                   /s/ Olivia S. Choe
                                                   Olivia S. Choe
                                                   U.S. Securities and Exchange Commission




                                               4
